253 F.2d 854
Sophe BOETTGER, Administratrix of the Estate of Harry W. Boettger, Deceased, Appellant,v.The BABCOCK & WILCOX COMPANY.
No. 12370.
United States Court of Appeals Third Circuit.
Argued February 19, 1958.
Decided March 26, 1958.

Walter Stein, Philadelphia, Pa. (Leon H. Kline, Murray Milkman, Berger & Gelman, Philadelphia, Pa., on the brief), for appellant.
John B. Hannum, 3d, Philadelphia, Pa. (Edward F. Beatty, Jr., Pepper, Bodine, Frick, Scheetz & Hamilton, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and GOODRICH and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
The suit at bar, one for the recovery of damages for personal injuries, is now before us for the second time. See Boettger v. Babcock & Wilcox Company, 3 Cir., 1957, 242 F.2d 455. The present appeal raises two issues. The first relates to two special interrogatories submitted by the trial court to the jury. The plaintiff-appellant asserts that the trial court committed error in this submission but we can perceive no sound basis for this contention. The second ground asserted as error by the plaintiff-appellant is that references to "Workmen's Compensation" were made by the defendant's counsel in his opening and closing speech and by the Court in its charge and that this prejudiced the plaintiff-appellant's case. No objection was taken when the references were made and therefore there is no ground for reversal here. Moreover, the answers given by the jury to the special interrogatories, 1(a) and 1(b), show that the jury decided that the defendant was not the plaintiff-appellant's employer and therefore the references to "Workmen's Compensation" could not have harmed the plaintiff.


2
The judgment of the court below will be affirmed.